Per Curiam.

Appeal from a judgment in favor of the respondent in a negligence action by the respondent operator of an automobile against the appellant operator of another automobile and its owner. No issues are raised as to weight of evidence or amount of the verdict. 'The appellants complain that the court participated unduly in the trial of the action, that an adjournment to allow the appellants to call a witness was unreasonably limited in duration and that the court made prejudicial comment during the course of the application for adjournment. The questions of the court appear to have been asked in the interest of clarification and expedition and indubitably with no indication of partiality. The refusal of a longer continuance than the time granted for the production of a witness who, earlier in the day, had been in the courtroom and in consultation with the appellants’ attorney and who, as the appellants’ counsel stated on the argument of the appeal, “saw nothing of the accident” was within the discretion of the Justice presiding and, in a colloquy on that subject between the court and counsel, we find no prejudice of any substance and none, certainly, of such moment as to have affected the result. Judgment affirmed, with costs. Herlihy, J. P., Reynolds, Taylor and Hamm, JJ., concur.